CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)

 

1, CIR/DIST./ DIV, CODE
NJXTR

2, PERSON REPRESENTED
DARYL UNDERWOOD

 

VOUCHER NUMBER

 

 

3. MAG. DKT./DEF. NUMBER 4. DIST. DKT./DEF. NUMBER

3:19-CR-813-01(FLW)

5. APPEALS DKT./DEF. NUMBER 6. OTHER DKT. NUMBER

 

7. IN CASE/MATTER OF (Case Name) 8. PAYMENT CATEGORY

 

USA V DARYL UNDERWOOD & Felony O Petty Offense
O Misdemeanor O Other
O Appeal QO

 

9. TYPE PERSON REPRESENTED 10. REPRESENTATION TYPE
BH Adult Defendant O Appellant (See Instructions)

O Juvenile Defendant © Appellee cc

O Other

 

 

I1. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) /fmore than one offense, list (up to five) major offenses charged, according to severity of offense.

18:4 WITNESS TAMPERING

 

12. ATTORNEY’S NAME (first Name, M.I., Last Name, including any suffix),
AND MAILING ADDRESS
LAURIE FIERRO, ESQ.
135 KINNELON ROAD SUITE 104
KINNELON, NJ 07405

Telephone Number : 973-383-4405

13. COURT ORDER
& O Appointing Counsel
( F Subs For Federal Defender
QO Pp Subs For Panel Attornev

O C Co-Counsel

OR Subs For Retained Attornev
O Y Standby Counsel

Prior Attorney’s Name:
Appointment Dates:
O Because the above-named person represented has testified under oath or has otherwise
satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does not
wish to waive counsel, and because the interests of Justice so require, the attorney whose

 

 

14. NAME AND MAILING ADDRESS OF LAW FIRM (Onily provide per instructions)

name appears in Item 12 is aa, to represent this person in this case, OR

QO Other Gepfinstructions)
Fide of . A bpm.

Signature of Presiding ida By Order of the Court

11/14/2019
Date of Order Nunc Pro Tune Date
Repayment or partial repayment ordered from the person represented for this service at time

 

CLAIM FOR SERVICES AND EXPENSES

appointment. O YES 0 NO
oe FOR COURT USE ONLY

 

HOURS

CATEGORIES (Attach itemization of services with dates) CLAIMED

TOTAL
AMOUNT
CLAIMED

MATH/TECH. MATH/TECH.
ADJUSTED ADJUSTED
HOURS AMOUNT

ADDITIONAL
REVIEW

 

. Arraignment and/or Plea

 

. Bail and Detention Hearings

 

. Motion Hearings

 

. Trial

 

. Sentencing Hearings

 

myo flO joy

In Court

. Revocation Hearings

 

. Appeals Court

a]

 

a

. Other (Specify on additional sheets)

 

(RATE PER HOUR =$ ) TOTALS;

 

a
p

. Interviews and Conferences

 

b. Obtaining and reviewing records

 

c. Legal research and bricf writing

 

d. Travel time

 

e. Investigative and other work (Specifi: on additional sheets)

 

Out of Court

(RATE PER HOUR = $ ) TOTALS;

 

17. | Travel Expenses (lodging, parking, meals, mileage, etc.)

 

 

18. | Other Expenses (other than expert, transcripts, etc.)

 

 

GRAND TOTALS (CLAIMED AND ADJUSTED):

 

 

 

 

19. CERTIFICATION OF ATTORNEY/PA YEE FOR THE PERIOD OF SERVICE

FROM: TO;

 

20. APPOINTMENT TERMINATION DATE
IF OTHER THAN CASE COMPLETION

21. CASE DISPOSITION

 

 

 

22, CLAIM STATUS O Final Payment OD Interim Payment Number

Have you previously applied to the court for compensation and/or reimbursement for this case? (1 YES O NO

D Supplemental Payment

If yes, were you paid? OF YES OO NO

Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this

representation? (1 YES ONO If yes, give details on additional sheets.
I swear or affirm the truth or correctness of the above statements,

Signature of Attorney

Date

 

 

 

APPROVED FOR PAYMENT — COURT USE ONLY

 

23, IN COURT COMP. 24, OUT OF COURT COMP.

25. TRAVEL EXPENSES

26. OTHER EXPENSES 27. TOTAL AMT. APPR./CERT.

 

28, SIGNATURE OF THE PRESIDING JUDGE

DATE 28a. JUDGE CODE

 

29, IN COURT COMP. 30. OUT OF COURT COMP. | 31.

 

 

TRAVEL EXPENSES

32, OTHER EXPENSES 33, TOTAL AMT. APPROVED

 

 

34, SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved

in excess of the statutory threshold amount.

DATE 34a. JUDGE CODE

 

 

 

 
